Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
 Claims 1-2, 6-9, 12-14, 17, 21, 23-24, 27, 42- 50 are pending and under examination in this office action.
Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuchao (CN 103932339 from IDS).
With regards to instant claim 1, Yuchao teaches a beverage composition comprising cannabis, pectin and inulin. 
Applicant argues that “Yuchao does not anticipate claim 1. Yuchao concerns a functional beverage made with Okra, Hemp seed, and Chinese Yam which are all included as "raw materials". There is no disclosure whatsoever in Yuchao that the Hemp seed raw material comprises cannabinoids. Yuchao does not disclose or teach to include cannabinoids, and Applicant submits that Hemp seed may or may not contain cannabinoids”
 In response, Applicant’s argument is found not persuasive because cannabinoids are compounds found in cannabis, Yuchao specifically teach a composition comprising  fructus cannabis inulin and pectin. As evidence WebMD, hemp cannabis contains  cannabinoids (see attached used as Evidence only).





Claim(s) 1, 7-9 and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baban (US 2021/0145918).
 With regards to instant claim 1, Baban teaches a beverage comprises cannabinoid (see abstract) wherein the cannabinoids are THC, cannabidiol, Tetrahydrocannabinolic acid B etc. (as required by instant claims 1 and 8, see 0020) and fruit pectin and inulin (see 0035 and 0092) as a sugar beet (as required by instant claim 7-9) as a food stuff, i.e., yogurt or a beverage (as required by instant claims 42-43).
 Applicant argues that “claim 1 requires the specific combination of three components: (1) one or more cannabinoids, (2) inulin, and (3) pectin” and that “Baban makes separate (i.e., individual) mention of various components which optionally may be included in the probiotic beverages disclosed therein. Indeed, the passages cited by the Examiner (i.e., paragraph [0035] and [0092]) are found in different sections of Baban. Paragraph [0035] which is cited for disclosure of inulin is a section describing "Prebiotics" that may optionally be included. Paragraph [0092] is in a section describing "Additional Components" that may be included, of which fruit pectin is one of many optional additional components”.
 In response, Applicant is arguing what is not claimed.  The claims clearly recite the open term comprising, which does not exclude other actives or agents to be present. The rejection is maintained.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-2, 6-10, 12-14, 17-18, 21, 23-24, 27, 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baban (US 2021/0145918) in view of Kaufman (US 2018/0296493)
	Baban is applied here as above. Because Baban teaches a pectin, one of ordinary skill would have used any pectin with a reasonable expectation of success that any pectin would yield success. Without the showing that it is not so, it is within the purview of the skilled artisan to choose.
	However fails to teach the formulation is an emulsion.
	Kaufman teaches cannabinoids (see 0039 as required by instant claims 1 and 8)) in an emulsion (see 0010 as required by instant claims 12-13) having an inner phase solid lipid i.e., hydrophobic (see 0159) wherein the solvent comprises MCT (see 0038, as required by instant claim 23). 
	 Although the combined references did not per se teach the concentration and ratios as required by the instant claims( 2, 18, 24, 27, 47, 44) it should be noted that, the concentration of the active ingredient is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 
	Therefore the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time the claimed invention was made.
 Applicant argues that nothing in Kaufman cures the defects of Baban with respect to the lack of disclosure, teaching or suggestion of a composition comprising the specific combination of one or more cannabinoids, inulin, and pectin.
In response this is found not persuasive.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/01/22